Exhibit Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code), each of the undersigned officers of Deutsche Telekom AG (the “Company”), does hereby certify, to such officer’s knowledge, that: The Annual Report on Form20-F for the year ended December31, 2009 (the “Form 20-F”), of the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and information contained in the Form20-F fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 25, 2010 By: /s/René Obermann Name: René Obermann Title: Chief Executive Officer Dated: February 25, 2010 By: /s/Timotheus Höttges Name: Timotheus Höttges Title: Member of the Deutsche Telekom Board of Management, Finance Chief Financial Officer
